Citation Nr: 1225639	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for anxiety disorder with dysthymic disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the left shoulder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the acromioclavicular joint of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982, and from November 1983 to January 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen the Veteran's claims for service connection for anxiety disorder, and bilateral shoulder disabilities.  This case was previously before the Board in April 2010, and was remanded to ensure due process.  The case is again before the Board for appellate consideration.

The reopened claims of entitlement to service connection for anxiety disorder with dysthymic disorder, arthritis of the left shoulder and arthritis of the acromioclavicular joint of the right shoulder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2005 rating decision denied the Veteran's claim to reopen a claim for service connection for a psychiatric disability.

2.  Evidence received subsequent to the January 2005 rating decision includes an opinion linking the Veteran's psychiatric disability to service.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

3.  An unappealed January 2005 rating decision denied the Veteran's claim to reopen a claim for service connection including for a right shoulder disability.

4.  Evidence received subsequent to the January 2005 rating decision includes the Veteran's testimony medical providers have linked his right shoulder disability to service.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.

5.  An unappealed April 2005 rating decision most recently denied the Veteran's claim to reopen a claim for service connection for a left shoulder disability.

6.  Evidence received subsequent to the April 2005 rating decision includes an opinion linking the Veteran's left shoulder disability to service.  This was not of record at the time of the prior final denial and, as such, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A January 2005 rating decision, which denied the Veteran's claim to reopen a claim for service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

2.  Evidence received subsequent to the January 2005 rating decision is new and material, and therefore, the claim of entitlement to service connection for anxiety disorder with dysthymic disorder, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  A January 2005 rating decision, which denied the Veteran's claim to reopen a claim for service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

4.  Evidence received subsequent to the January 2005 rating decision is new and material, and therefore, the claim of entitlement to service connection for a right shoulder disability, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

5.  An April 2005 rating decision, which most recently denied the Veteran's claim to reopen a claim for service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

6.  Evidence received subsequent to the April 2005 rating decision is new and material, and therefore, the claim of entitlement to service connection for a left shoulder disability, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable finding with regard to the issue of whether new and material evidence has been received to reopen the claims for service connection for anxiety disorder with dysthymic disorder and for bilateral shoulder disabilities, and the remand of the issue of service connection for these matters on the merits, no discussion of VCAA compliance is warranted at this time.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for a psychiatric disability and disabilities of each shoulder was originally denied by the Board in a May 1997 decision.  The Veteran subsequently sought to reopen his claim for service connection on several occasions, but those claims were denied 

The evidence of record at the time of the January 2005 and April 2005 rating decisions included the service treatment records, private and VA medical records, the reports of VA examinations, the Veteran's testimony at a hearing at the RO, and statements from family members.  

The service treatment records disclose the Veteran was seen in November 1979 for pain from the right bicep through the deltoid.  He stated he had the pain while standing at parade rest.  The assessment was myalgia.  It was reported in March 1985 he had hyperventilation syndrome after an argument with his wife in which she threatened to leave him.  The impression was hyperventilation syndrome.  It was indicated the Veteran was living in a stressful situation.  Possible immature personality and depression were noted.  The Veteran was seen by a psychologist in April 1985.  It was indicated he and his wife drank two to three times a week with frequent arguments.  He was becoming more distant from his family.  The impression was marital discord.  It was noted in May 1985 that based on his history and a personal interview, the impression was the Veteran was psychologically dependent.  A January 1986 report of medical history notes excessive worry was listed under the physician's summary.  The upper extremities and a psychiatric evaluation were normal on the separation examination in January 1986.  

The Veteran was apparently seen for marital counseling at a private facility between May 1983 and November 1986.  

Private medical records disclose the Veteran was seen in October 1989.  It was reported the vasectomy he had four years earlier had affected his masculine self-esteem and reinforced his depression.  It was also stated that being discharged from service with less than an honorable discharge also shed more on his depression.  The Veteran reported a lump on his right shoulder in March 1990.  He recalled no specific incident or injury to explain it.  The diagnosis was chronic acromioclavicular separation.  The Veteran was seen by an orthopedist later that month, and it was reported he had evidence of an old acromioclavicular separation.  It was reported in February 1992 that the Veteran was depressed due to a disturbed relationship with his girlfriend, loss of employment and the fact he was facing a criminal charge.  

On VA psychiatric examination in February 1995, the Veteran related he began to drink rather heavily during his second period of service because of marital discord.  He said his drinking came to the attention of military personnel and he was seen by a psychiatrist because of his alcohol indulgence.  The Axis II diagnosis was adjustment reaction, not otherwise specified, based on impairment of occupational and social activities, symptoms in excess of normal reaction to stressors, marital discord ending in divorce, instability related to physical disorders and an unstable living situation.  There was no Axis I diagnosis.  

The Veteran was also afforded a general medical examination by the VA in February 1995.  He asserted he had shoulder pains while stationed on the USS Proteus.  He claimed he did a lot of lifting and received medication in service for the pain.  The diagnoses were bilateral acromioclavicular joint pain and neuropsychiatric problems.  

VA outpatient treatment records disclose the Veteran reported bilateral shoulder pain for several years (since 1988) when he was seen in August 1995, and he related a 10-year history of bilateral shoulder impingement in July 1998.  In September 1998, he said his shoulder problems began with a separation around 1985.

On VA orthopedic examination in November 1998, the Veteran claimed he first noted shoulder pain in the early 1980's.  He said he had pain on and off, but did not seek any medical treatment until his discharge in 1986.  He added he noted an increase in bilateral shoulder pain in 1990.  Following an examination, the pertinent impression was bilateral shoulder acromioclavicular joint degenerative joint disease with impingement-type symptoms.  The examiner commented he could "find no cause of effect" in the claims folder of an injury or a history of a shoulder problem in service.  He observed the first mention of the acromioclavicular joint was in March 1990.  Thus, he was unable to find a causal relationship of the Veteran's current shoulder problem with his service history.  

Statements from the Veteran's parents and his sister were received in 1999. The Veteran's father noted the Veteran talked about having minor shoulder pain in a letter while the Veteran was in basic training, and that he discussed it while on leave in February 1980.  He also mentioned receiving a telephone call from the Veteran in October 1985 and that he was very upset because he was going to be administratively discharged.  

X-rays at a VA facility in August 1999 revealed degenerative changes of the acromioclavicular joints bilaterally.  

A VA psychiatric examination was conducted in October 2003.  The Veteran stated a superior on his ship requested he receive substance abuse treatment.  He maintained he would not attend the groups.  He claimed after his discharge, which he thought was vindictive, he began to experience depressive symptoms.  He said he saw a private psychiatrist beginning in 1988 for depressive symptoms.  The diagnoses were anxiety disorder, not otherwise specified, by history; dysthymic disorder, by history; and personality change due to seizure disorder.  The examiner concluded it was less likely than not that the Veteran's anxiety and personality changes are the result of service.  He opined they were more likely related to financial stressors.  

The Veteran was again afforded a psychiatric examination by the VA in November 2004.  The Veteran asserted he was tricked and victimized by a Navy substance abuse counselor.  

By rating action dated January 2005, the RO concluded new and material evidence had not been received, and the claims for service connection for an acquired psychiatric disability, and arthritis of each acromioclavicular joint, remained denied.  By rating action dated April 2005, the RO concluded new and material evidence had not been received, and the claim for service connection for arthritis of the left acromioclavicular joint remained denied.  The Veteran was notified of the decisions, and provided his appellate rights, but did not file a timely appeal as to either decision.  As such, the determinations are final.  38 U.S.C.A. § 7105.  Hence, the issues before the Board are whether new and material evidence has been received to reopen the previously denied claims for service connection for anxiety disorder with dysthymic disorder, arthritis of the left shoulder and arthritis of the acromioclavicular joint of the right shoulder.

The additional evidence includes private and VA medical records, and the Veteran's testimony at hearings, including one before the undersigned.  In April 2005, a private physician stated X-rays of the right shoulder revealed moderately severe arthritis of the acromioclavicular joint.  He stated the onset of problems began in service, secondary to lifting and carrying.  

When seen in a VA outpatient clinic in February 2009, the Veteran reported he was seeing a counselor for psychotherapy.  He also stated he had been hospitalized several times for depression.  The examiner stated the Veteran had anxiety and depression problems in service due to significant stress at work and at home.  He noted the depression and anxiety had continued and was related to such problems the Veteran had in service.  

During the hearing in September 2011, the Veteran testified he had been treated for anxiety at the VA facility in Saginaw, Michigan.  He asserted the therapist said his problems go back to the surrounding his discharge from service.  He claims the therapist made a connection between service and his anxiety disorder.  He also reported he was being treated for his bilateral shoulder condition.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Presuming the credibility of the Veteran's testimony for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to an unestablished fact, that is, the existence of an opinion linking current disabilities to service.  In this regard, the Board acknowledges the February 2009 VA outpatient report is consistent with the Veteran's testimony that opinions linking his disabilities to service are contained in his treatment records.  

Such diagnoses and the opinions of record establish an element of service connection which was missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claims.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the January 2005 and April 2005 rating decisions, respectively, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of each claim sought to be reopened, and does raise a reasonable possibility of substantiating the claims.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claims for service connection for anxiety disorder with dysthymic disorder, arthritis of the left shoulder and arthritis of the acromioclavicular joint of the right shoulder are reopened.


ORDER

New and material evidence having been received, the claim for service connection for anxiety disorder with dysthymic disorder, is reopened, and the appeal, to this extent, is granted.

New and material evidence having been received, the claim for service connection for arthritis of the left shoulder is reopened, and the appeal, to this extent, is granted.

New and material evidence having been received, the claim for service connection for arthritis of the acromioclavicular joint of the right shoulder is reopened, and the appeal, to this extent, is granted.


REMAND

Although the above decision of the Board reopened the claims for service connection, additional development of the record is required prior to appellate consideration of the reopened claims.  

As noted above, the Veteran asserts he is being treated for psychiatric and shoulder disabilities at the Saginaw, Michigan VA facility.  He insists that the records contain statements from medical providers linking his conditions to service.  The Board notes that the most recent VA medical records that have been associated with the claims folder date from 2009.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom he has received treatment for his psychiatric and shoulder disabilities since 2009.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA psychiatric examination to determine the nature and etiology of the Veteran's anxiety disorder with dysthymia.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's psychiatric disability had its onset in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA orthopedic examination to determine the nature and etiology of the Veteran's bilateral shoulder disabilities.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right or left shoulder disorders had their onset in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


